DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 6-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 8130667. This is a statutory double patenting rejection.
Patent							Application
1.A method for selecting a transport block size (TBS) of a first uplink message (RACH Msg3) transmitted on a Physical 
receiving a pathloss threshold parameter;  
estimating a downlink pathloss value indicative of radio link conditions between the UE and a base station (eNB) serving the UE; 
selecting from a set of TBS values a smaller value of TBS if the determined pathloss value is greater than an operating power level of the UE minus the pathloss threshold
parameter;  
sending a random access request containing an indication of the selected TBS; 
wherein the operating power level of the UE is Pmax-P.sub.0.sub.--.sub.PRE-.DELTA..sub.PREAMBLE-Msg3;  wherein the pathloss is the downlink pathloss value estimate calculated in the UE;  

wherein P.sub.0.sub.--.sub.PRE is the initial target received preamble power at the serving eNB antenna port; 
wherein .DELTA..sub.PREAMBLE-Msg3 is the offset between RACH preamble and the 
RACH Msg3;  and wherein the pathloss threshold parameter is configured by the 
network.
2.  The method of claim 1 wherein the parameters Pmax, P.sub.0.sub.--.sub.PRE and .DELTA..sub.PREAMBLE-Msg3, are configured by the network and broadcasted as system information on a broadcast channel.
3.  The method of claim 2 wherein the parameters Pmax, P.sub.0.sub.--.sub.PRE and .DELTA..sub.PREAMBLE-Msg3 are also used to set the transmission power Pmsg3 of RACH Msg3 as follows: Pmsg3=min[Pmax;10 log.sub.10(NRB+P.sub.0.sub.--
wherein NRB is the size of a frequency allocation in resource blocks (RB) for 
RACH Msg3, PL is the downlink pathloss estimate determined by the UE and 
.DELTA.P is an optional adjustment factor accounting for various contributors 
such as power rampup of the preamble during potential retries and MCS-dependent 
power offset.
4.  The method of claim 1 wherein the threshold parameter is computed at 
the eNB as follows: THRESHOLD=.DELTA..sub.TF.sub.--.sub.B+10 log.sub.10(N.sub.RB.sub.--.sub.B)+margin wherein N.sub.RB-B is the size of a frequency allocation in resource blocks (RB) for the RACH Msg3 associated with the larger TBS value;  wherein .DELTA.TF-B is a MCS-dependent power offset in use with the RACH Msg3 associated with the larger TBS value;  and 

5.  The method of claim 4 wherein the threshold parameter is coded on three 
bits and broadcasted as system information on the broadcast channel.
6.  The method of claim 5, wherein the threshold parameter is mapped on the 
three bit field, such that: a field value of 0 indicates a parameter value (dB) 
of -.infin., a field value of 1 indicates a parameter value (dB) of 0, a field 
value of 2 indicates a parameter value (dB) of 3, a field value of 3 indicates 
a parameter value (dB) of 6, a field value of 4 indicates a parameter value 
(dB) of 9, a field value of 5 indicates a parameter value (dB) of 12, a field 

indicates a parameter value (dB) of 18. 
7.  A method for selecting a transport block size (TBS) of a first uplink 
message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) 
during a random access procedure in a User Equipment (UE) accessing a radio 
access network, comprising: determining a pathloss threshold parameter by a 
base station (eNB) serving the UE;  broadcasting the pathloss threshold 
parameter to a UE being served by the eNB;  and receiving a random access 
request from the UE with an indication of a selected TBS, wherein a smaller 
value of TBS is selected from a set of TBS values by the UE if an estimated 
pathloss value indicative of radio link conditions between the UE and the eNB 
is greater than an operating power level of the UE minus the pathloss threshold 

wherein a larger value of TBS is selected from the set of TBS 
values by the UE if the pathloss value is less than the pathloss threshold 
parameter and the TBS required to transmit the RACH Msg3 exceeds the smaller 
TBS value; 
 wherein the threshold parameter is computed by the eNB as follows: 
THRESHOLD=.DELTA..sub.TF.sub.--.sub.B+10 log.sub.10(N.sub.RB.sub.--.sub.B)+margin wherein N.sub.RB-B is the size of a frequency allocation in resource blocks (RB) for the RACH Msg3 associated with the larger TBS value;  wherein .DELTA.TF-B is a MCS-dependent power offset in use with the RACH Msg3 associated with the larger TBS value;  and wherein the margin value is a parameter the network uses to tune the conservativeness of the selection process, allowing 
 
 8.  The method of claim 7 wherein the threshold parameter is coded on three 
bits and broadcasted as system information on the broadcast channel. 
 9.  The method of claim 8, wherein the threshold parameter is mapped on the 
three bit field, such that: a field value of 0 indicates a parameter value (dB) 
of -.infin., a field value of 1 indicates a parameter value (dB) of 0, a field 
value of 2 indicates a parameter value (dB) of 3, a field value of 3 indicates 
a parameter value (dB) of 6, a field value of 4 indicates a parameter value 
(dB) of 9, a field value of 5 indicates a parameter value (dB) of 12, a field 
value of 6 indicates a parameter value (dB) of 15, and a field value of 7 
indicates a parameter value (dB) of 18. 
 

the UE comprising: processing logic connected to a memory;  radio frequency 
(RF) transmission logic coupled to the processing logic;  and RF receiver logic 
couple to the processing logic, the RF receiving logic configured to receive a 
pathloss threshold parameter;  and wherein the processing logic is configured 
to select a transport block size (TBS) of a first uplink message (RACH Msg3) 
transmitted on a Physical Uplink Shared Channel (PUSCH) during a random access 
procedure while the UE is accessing a radio access network by: estimating a 
downlink pathloss value indicative of radio link conditions between the UE and 
a base station (eNB) serving the UE;  selecting from a set of TBS values a 
smaller value of TBS if the determined pathloss value is greater than an 

sending a random access request via the RF transmission logic containing an 
indication of the selected TBS;  wherein the processor is configured to select 
a larger value of TBS from the set of TBS values if the pathloss value is less 
than the operating power level of the UE minus the pathloss threshold parameter 
and the TBS required to transmit the RACH Msg3 exceeds the smaller TBS value;  



wherein the operating power level of the UE is Pmax-P.sub.0.sub.--.sub.PRE-.DELTA..sub.PREAMBLE-Msg3;  wherein the pathloss is the downlink pathloss estimate calculated in the UE;  wherein Pmax is the maximum allowed transmission power;  wherein P.sub.0.sub.--.sub.PRE is 
wherein .DELTA..sub.PREAMBLE-Msg3 is the offset between RACH preamble and the 
RACH Msg3;  and wherein the pathloss threshold parameter is received by the RF 
receiver. 
11.  The UE of claim 10 wherein the parameters Pmax, P.sub.0.sub.--.sub.PRE 
and .DELTA..sub.PREAMBLE-Msg3 are also used by the processor to set the 
transmission power Pmsg3 of RACH Msg3 as follows: Pmsg3=min[Pmax;10 
log.sub.10(NRB+P.sub.0.sub.--.sub.PRE+.DELTA..sub.PREAMBLE-Msg3+PL+.DELTA- .P];  

wherein NRB is the size of a frequency allocation in resource blocks (RB) for 
RACH Msg3, PL is the downlink pathloss estimate determined by the UE and LP is 
an optional adjustment factor accounting for various contributors such as power 


receiving a pathloss threshold parameter;  
estimating a downlink pathloss value indicative of radio link conditions between the UE and a base station (eNB) serving the UE; 
selecting from a set of TBS values a smaller value of TBS if the determined pathloss value is greater than an operating power level of the UE minus the pathloss threshold parameter; and sending a random access request containing an indication of the selected TBS.
6.  The method of claim 1, wherein the operating power level of the UE is Pmax-P.sub.0_PRE-ELTA_PREAMBLE_MSG3;  wherein the pathloss is the downlink pathloss value estimate calculated in the UE;  

wherein P.sub.0_PRE is the initial target received preamble power at the serving eNB antenna port;  
wherein DELTA_PREAMBLE_MSG3 is 
the offset between RACH preamble and the RACH Msg3; and wherein the pathloss threshold parameter is configured by the network.
7.  The method of claim 6, wherein the parameters Pmax, P.sub.0_PRE and 
DELTA_PREAMBLE_MSG3, are configured by the network and broadcasted as system information on a broadcast channel.
8. the method of claim 6 wherein the parameters Pmax, P.sub.0.sub.--.sub.PRE and .DELTA..sub.PREAMBLE-Msg3 are also used to set the transmission power Pmsg3 of RACH Msg3 as follows: Pmsg3=min[Pmax;10 log.sub.10(NRB+P.sub.0.sub.--
wherein NRB is the size of a frequency allocation in resource blocks (RB) for 
RACH Msg3, PL is the downlink pathloss estimate determined by the UE and 
.DELTA.P is an optional adjustment factor accounting for various contributors 
such as power rampup of the preamble during potential retries and MCS-dependent power offset.
9.  The method of claim 6 wherein the threshold parameter is computed at 
the eNB as follows: THRESHOLD=.DELTA..sub.TF.sub.--.sub.B+10 log.sub.10(N.sub.RB.sub.--.sub.B)+margin wherein N.sub.RB-B is the size of a frequency allocation in resource blocks (RB) for the RACH Msg3 associated with the larger TBS value;  wherein .DELTA.TF-B is a MCS-dependent power offset in use with the RACH Msg3 associated with the larger 
10.  The method of claim 9 wherein the threshold parameter is coded on three 
bits and broadcasted as system information on the broadcast channel.
11.  The method of claim 10, wherein the threshold parameter is mapped on the 
three bit field, such that: a field value of 0 indicates a parameter value (dB) 
of -.infin., a field value of 1 indicates a parameter value (dB) of 0, a field 
value of 2 indicates a parameter value (dB) of 3, a field value of 3 indicates 
a parameter value (dB) of 6, a field value of 4 indicates a parameter value 
(dB) of 9, a field value of 5 indicates a parameter value (dB) of 12, a field 

indicates a parameter value (dB) of 18. 
12.  A method for selecting a transport block size (TBS) of a first uplink 
message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) 
during a random access procedure in a User Equipment (UE) accessing a radio 
access network, comprising: determining a pathloss threshold parameter by a 
base station (eNB) serving the UE;  broadcasting the pathloss threshold 
parameter to a UE being served by the eNB;  and receiving a random access 
request from the UE with an indication of a selected TBS, wherein a smaller 
value of TBS is selected from a set of TBS values by the UE if an estimated 
pathloss value indicative of radio link conditions between the UE and the eNB 
is greater than i an operating power level of the UE minus the pathloss 

13.  The method of claim 12, wherein a larger value of TBS is selected from the 
set of TBS values by the UE if the pathloss value is less than the pathloss 
threshold parameter and the TBS required to transmit the RACH Msg3 exceeds the 
smaller TBS value.
14.  The method of claim 13, wherein
the threshold parameter is computed by the eNB as follows: THRESHOLD =.DELTA..sub.TF.sub.--.sub.B+10 
log.sub.10(N.sub.RB.sub.--.sub.B) + margin wherein N.sub.RB-B is the size of a frequency allocation in resource blocks (RB) for the RACH Msg3 associated with the larger TBS value;  wherein .DELTA.TF-B is a MCS-dependent power offset in use with the RACH Msg3 associated with the larger TBS value;  and wherein the margin value is a parameter the network uses to tune the conservativeness of the selection 
15.  The method of claim 14, wherein the threshold parameter is coded on three 
bits and broadcasted as system information on the broadcast channel.
16.  The method of claim 15, wherein the threshold parameter is mapped on the 
three bit field, such that: a field value of 0 indicates a parameter value (dB) 
of -.infin., a field value of 1 indicates a parameter value (dB) of 0, a field 
value of 2 indicates a parameter value (dB) of 3, a field value of 3 indicates 
a parameter value (dB) of 6, a field value of 4 indicates a parameter value 
(dB) of 9, a field value of 5 indicates a parameter value (dB) of 12, a field 
value of 6 indicates a parameter value (dB) of 15, and a field value of 7 
indicates a parameter value (dB) of 18.


UE comprising: processing logic connected to a memory;  radio frequency (RF) 
transmission logic coupled to the processing logic;  and RF receiver logic 
couple to the processing logic, the RF receiving logic configured to receive a 
pathloss threshold parameter;  and wherein the processing logic is configured 
to select a transport block size (TBS) of a first uplink message (RACH Msg3) 
transmitted on a Physical Uplink Shared Channel (PUSCH) during a random access 
procedure while the UE is accessing a radio access network by: estimating a 
downlink pathloss value indicative of radio link conditions between the UE and 
a base station (eNB) serving the UE;  selecting from a set of TBS values a 

operating power level of the UE minus the pathloss threshold parameter;  and 
sending a random access request via the RF transmission logic containing an 
indication of the selected TBS.
18.  The UE of claim 17, wherein the processor is configured to select a larger 
value of TBS from the set of TBS values if the pathloss value is less than the 
operating power level of the UE minus the pathloss threshold parameter and the 
TBS required to transmit the RACH Msg3 exceeds the smaller TBS value.
19.  The method of claim 18, wherein the operating power level of the UE is 
Pmax-P.sub.0_PRE-DELTA_PREAMBLE_MSG3;  wherein the pathloss is the downlink pathloss estimate calculated in the UE;  wherein Pmax is the maximum allowed transmission power;  wherein P.sub.0_PRE is the initial target 
wherein DELTA_PREAMBLE_MSG3 is 
the offset between RACH preamble and the RACH Msg3;  and wherein the pathloss threshold parameter is received by the RF receiver.
20.  The UE of claim 19 wherein the parameters Pmax, P.sub.0.sub.--.sub.PRE and .DELTA..sub.PREAMBLE-Msg3 are also used by the processor to set the transmission power Pmsg3 of RACH Msg3 as follows: Pmsg3=min[Pmax;10 
log.sub.10(NRB+P.sub.0.sub.--.sub.PRE+.DELTA..sub.PREAMBLE-Msg3+PL+.DELTA- .P];  
wherein NRB is the size of a frequency allocation in resource blocks (RB) for 
RACH Msg3, PL is the downlink pathloss estimate determined by the UE and LP is 
an optional adjustment factor accounting for various contributors such as power 



Claims 1-5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 8792377. This is a statutory double patenting rejection.
Patent							Application
1.  A method for selecting a transport block size (TBS) of a first uplink message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) during a random access procedure in a User Equipment (UE) accessing a radio access network, comprising:
receiving a pathloss threshold parameter;  
estimating a downlink pathloss value indicative of radio link conditions between the UE and a base station (eNB) serving the UE; 
selecting from a set of TBS values a smaller value of TBS if the determined pathloss value is greater than an operating power level of the UE minus the 
2.  The method of claim 1, wherein the pathloss threshold parameter is received from the eNB serving the UE. 
3.  The method of claim 1, wherein the smaller value of TBS is selected from the set of TBS values if the TBS required to transmit the RACH Msg3 does not exceed the smaller value, regardless of the pathloss value. 
4.  The method of claim 1, wherein a larger value of TBS is selected from the set of TBS values if the pathloss value is less than the operating power level of the UE minus the pathloss threshold parameter and the TBS required to 
transmit the RACH Msg3 exceeds the smaller TBS value.


receiving a pathloss threshold parameter;  
estimating a downlink pathloss value indicative of radio link conditions between the UE and a base station (eNB) serving the UE; 
selecting from a set of TBS values a smaller value of TBS if the determined pathloss value is greater than an operating power level of the UE minus the 
2.  The method of claim 1, wherein the pathloss threshold parameter is received from the eNB serving the UE. 
3.  The method of claim 1, wherein the smaller value of TBS is selected from the set of TBS values if the TBS required to transmit the RACH Msg3 does not exceed the smaller value, regardless of the pathloss value.
4.  The method of claim 1, wherein a larger value of TBS is selected from the 
set of TBS values if the pathloss value is less than the operating power level of the UE minus the pathloss threshold parameter and the TBS required to 
transmit the RACH Msg3 exceeds the smaller TBS value. 



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-20 of U.S. Patent No. 8792377. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of patent discloses the limitation of application as following:
Patent							Application
6, 11, 16.  A base station (eNB) configured to receive a first uplink message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) during a random access procedure by a User equipment (UE) accessing a radio access network, comprising: a transmitter for transmitting 
7, 12, 17.  The base station of claim 6, wherein the pathless threshold parameter is sent from the eNB serving the UE.
8, 13, 18.  The base station of claim 6, wherein a smaller value of TBS is selected from the set of TBS values if the TBS required to transmit the RACH Msg3 does not exceed the smaller value, regardless of the pathless value.  

10, 15, 20.  The base station of claim 6, wherein the TBS is selected from a set of two possible values. 


message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) 
during a random access procedure in a User Equipment (UE) accessing a radio 

estimating a downlink pathloss value indicative of radio link conditions 
between the UE and a base station (eNB) serving the UE;  selecting from a set 
of TBS values a smaller value of TBS if the determined pathloss value is 
greater than an operating power level of the UE minus the pathloss threshold 
parameter;  and sending a random access request containing an indication of the selected TBS. 
2.  The method of claim 1, wherein the pathloss threshold parameter is received 
from the eNB serving the UE. 
3.  The method of claim 1, wherein the smaller value of TBS is selected from 
the set of TBS values if the TBS required to transmit the RACH Msg3 does not 
exceed the smaller value, regardless of the pathloss value. 

set of TBS values if the pathloss value is less than the operating power level 
of the UE minus the pathloss threshold parameter and the TBS required to 
transmit the RACH Msg3 exceeds the smaller TBS value. 
5.  The method of claim 1, wherein the TBS is selected from a set of two 
possible values.


Claims 12-13 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 11, 14, 16 and 19 of U.S. Patent No. 8792377. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of patent discloses the limitation of application as following:
Patent							Application
6, 11 and 16. a base station (eNB) configured to receive a first uplink message (RACH Msg3) transmitted on a Physical Uplink Shared Channel (PUSCH) during a random access 
9, 14, 19. a larger value of TBS is selected from the set of TBS values if the pathloss value is less than the operating power level of the UE minus the pathloss threshold parameter and the TBS required to transmit the RACH Msg3 exceeds the smaller TBS value.


13, 18. a larger value of TBS is selected from the set of TBS values by the UE if the pathloss value is less than the pathloss threshold parameter and the TBS required to transmit the RACH Msg3 exceeds the smaller TBS value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Mueckenheim [US 2002/0181436] discloses a method and system for determining the transport block.
Ishizaki [US 2009/0082058] discloses a method and system for determining the TBS based on CQI.
Hozumi [US 2009/0011714] discloses a method and system for determining the TBS based on CQI.
Ishi [US 2008/0117843] a method and system for determining the TBS based on CQI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414